               Case 1:20-cr-00603-PKC Document 35
                                               34 Filed 08/05/21
                                                        07/27/21 Page 1 of 1
                                               U.S. Department of Justice
      [Type text]
                                                            United States Attorney
                                                            Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                            July 27, 2021

      BY CM/ECF
      The Honorable P. Kevin Castel
      United States District Judge
      Southern District of New York
      Daniel P. Moynihan United States Courthouse
      500 Pearl Street
      New York, New York 10007

             Re:     United States v. Nicholas Joseph, S2 20 Cr. 603 (PKC)

      Dear Judge Castel:

              Earlier today, a grand jury returned a S2 20 Cr. 603 (PKC) superseding indictment (the “S2
      Superseding Indictment”), which expands the scope of the racketeering conspiracy charged in
      Count One. The Government respectfully requests that the Court conduct an arraignment of the
      defendant on the S2 Superseding Indictment at the final pretrial conference scheduled for August
      24, 2021. The Government also respectfully requests that the Court exclude time from today until
      September 7, 2021 under the Speedy Trial Act. The exclusion of time will allow for the defendant
      to continue to receive and review discovery materials in this case and for the parties to prepare for
      trial. Defense counsel takes no position on the Government’s request to exclude time.

                                                            Respectfully submitted,

                                                            AUDREY STRAUSS
                                                            Acting United States Attorney

                                                    By:       /s/ Emily A. Johnson
                                                            Andrew K. Chan / Celia V. Cohen /
                                                            Emily A. Johnson
                                                            Assistant United States Attorneys
                                                            Southern District of New York
                                                            (212) 637-1072 / 2466 / 2409

      cc:    Counsel of record (by CM/ECF)
Arraignment on the S2 Indictment is scheduled for August 24, 2021 at 2:30 p.m. in Courtroom 11D.
I find that the ends of justice will be served by granting a continuance and that taking such action
outweighs the best interest of the public and the defendant in a speedy trial. The reasons for this finding
are that the grant of the continuance is needed to allow for defendant to continue to receive and review
discovery materials in this case and for the parties to prepare for trial. Accordingly, the time between today
and the trial date of September 7, 2021 is excluded.
SO ORDERED.
Dated: 8/5/2021
